DETAILED ACTION
“Tool Holders Usable with Tooling Having Different Tang Styles, and Seating/Securing Components of Such Holders” 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record John Parzych on Friday April 9, 2021.
The application has been amended as follows: 
Please Amend Claim 1 as set forth below:
1. 	(Currently Amended):  A tool holder comprising:
a stationary portion having a vertically-oriented wall and a bottom surface; and
a movable portion pivotably secured to the stationary portion and defining an inner wall oriented toward the vertically-oriented wall of the stationary portion, the inner wall including a lower surface that is shaped to secure a tang of a forming tool between the movable portion and the stationary portion;
wherein the lower surface defines a clamping region having a shape along its extent configured to align with a corresponding tool tang surface, the ; and [[,]] 
wherein the lower surface further defines a seating region configured to align with a safety slot of the tool tang, the seating region extending from and oriented at an angle from the lower concave segment of the clamping region; 
the clamping and seating regions being integrally linked, the angled seating region configured such that the tool tang comes into contact with and moves to a raised position on the angled seating region with corresponding pivoting of the movable portion to a clamped configuration;
whereby when said movable portion is pivoted into the [[a]] clamped configuration relative to the stationary portion said convex segment is configured to close upon and contact corresponding tool tang surface and said concave segment is configured to close upon corresponding tool tang surface yet define a recess therebetween.
Please Amend Claim 4 as set forth below:
4.	(Currently Amended):  The tool holder of claim 1 wherein is configured such that the tool tang comes into contact with and moves between a lowered position and the raised position[[s]] on the angled seating region with corresponding pivoting of the movable portion between an unclamped configuration and the clamped configuration[[s]]. 
Please Cancel Claim 15.
Allowable Subject Matter
Claims 1-14 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments relating to the previous rejection of independent claims 1 and 9 as being anticipated by Johnson (US 6,848,291) has been found persuasive; specifically the argument that the concave and convex segments, as correlated to Johnson’s design, would not be confused as being integrally linked. Particularly, Johnson’s teaching of a rod 34 is correlated to the claimed convex segment, however, such rod 34 is not integrally linked with what is further being correlated to a concave segment is persuasive. 
Tool holders with clamping regions that have a convex segment that contacts the tool and a concave segment, below the concave segment, that defines a recess between the tool and the clamping region are known in the art in such references as Gianelli (EP-3311931-A1; wherein the movable portion is component (9)) and Rouweler et al (US 2011/0247389). These references do not further include a seating region configured to align with a safety slot of the tool tang, the seating region extending from and oriented at an angle from the lower concave segment of the clamping region wherein the angled seating region is configured such that the tool tang comes into contact with and moves between a lowered position and the raised position on the angled seating region with corresponding pivoting of the movable portion between an unclamped configuration and the clamped configuration as required by independent 
Hayashi et al (US 2004/0074278) shows a tool holder (1, fig. 5) which includes a seating region (51S) that is angled relative to the clamping region (47); however this reference does not teach or suggest the clamping region having a shape along its extent configured to align with a corresponding tool tang surface, the clamping region along said extent having an upper convex segment and a lower concave segment . . . said convex segment is configured to close upon and contact corresponding tool tang surface and said concave segment is configured to close upon corresponding tool tang surface yet define a recess therebetween.  
The Office has concluded that it would not have been obvious to one of ordinary skill in the art to modify Gianelli, Rouweler, or Hayashi to the extent necessary to make the invention of independent claims 1 and 9 without the use of impermissible hindsight. Modification of Gianelli and Rouweler would require the addition of a seating region, which is not necessary in these inventions, and modification of Hayashi would involve creating of a clamping region, integral with the seating region, that includes all features of claims 1 and 9. The unique combination of features present in independent claims 1 and 9 are thus deemed to form an invention patentably distinct over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 and not relied upon are cited to show tool holders with similar features to the instant invention. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427.  The examiner can normally be reached on Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Katie L. Parr/Examiner, Art Unit 3725      

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725